          Case 19-00865            Doc 10       Filed 06/29/19 Entered 06/30/19 00:00:37                         Desc Imaged
                                                Certificate of Notice Page 1 of 3
                                               United States Bankruptcy Court
                                                 Northern District of Iowa
In re:                                                                                                     Case No. 19-00865-TJC
Trenton J. Rogers                                                                                          Chapter 13
Tanya M. Rogers
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0862-1                  User: admin                        Page 1 of 1                          Date Rcvd: Jun 27, 2019
                                      Form ID: deficbk                   Total Noticed: 1

Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 29, 2019.
db/jdb         +Trenton J. Rogers,   Tanya M. Rogers,   616 Redbird Run,   Tiffin, IA 52340-9434

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 29, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 27, 2019 at the address(es) listed below:
              Carol F. Dunbar   cfdunbar@cfu.net, cdunbar13@ecf.epiqsystems.com,mcdunbar@cfu.net
              Derek N.W. Hong   on behalf of Debtor Trenton J. Rogers certs@honglaw.com, amy@honglaw.com,
               dhong.ecf@gmail.com,bkecf_hongd@bkexpress.info,
               hong.law.certs@gmail.com;r49597@notify.bestcase.com
              United States Trustee   USTPRegion12.CR.ECF@usdoj.gov
                                                                                            TOTAL: 3
     Case 19-00865             Doc 10        Filed 06/29/19 Entered 06/30/19 00:00:37                         Desc Imaged
                                             Certificate of Notice Page 2 of 3
                            UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF IOWA
                                                                              CHAPTER 13
In Re:                                                                        Bankruptcy No.

Trenton J. Rogers                                                             19−00865
Tanya M. Rogers
Debtor(s)
                            NOTICE AND ORDER RE: INCOMPLETE FILING



NOTICE IS HEREBY GIVEN that on June 26, 2019, a pleading was filed in the above referenced case containing the
following deficiency:

Unfiled Schedules and Other Documents
    Schedule A/B                               Schedule D                                Schedule E/F
    Schedule G                                 Schedule H                                Schedule I (Ind. Debtor Only)
    Schedule J (Ind. Debtor Only)              Schedule J−2 (Ind. Jt. Debtor Only)       Corporate Ownership Statement
    Payment Advices (Debtor)                   Payment Advices (Jt. Debtor)              Statement of Financial Affairs
    Credit Counseling Certificate (Debtor)     Credit Counseling Certificate (Jt.        Declaration About an Individual Debtor's
                                               Debtor)                                   Schedules
    Summary of Assets and Liabilities          Summary of Assets and Liabilities         Other:
    Page 1                                     Page 2
THEREFORE, IT IS HEREBY ORDERED that:

Debtor or debtors (hereafter "debtor") shall cure the deficient filing(s) as described in the above no later than 14 days
from the filing date of the Petition;

NOTICE IS FURTHER GIVEN this Chapter 13 case was filed without the Plan.

THEREFORE, IT IS FURTHER ORDERED that:
Debtor or debtors (hereafter "debtor") shall cure the deficient filing(s) as described in the above Notice no later than
14 days from the filing date of the Petition.
NOTICE IS FURTHER GIVEN that on June 26, 2019, a pleading was filed in the above referenced case containing
the following deficiency:

         Form B122A−1 Chapter 7 Statement of Your Current Monthly Income and Means Test Calculation was not
                      filed.
         Form B122B   Chapter 11 Statement of Your Current Monthly Income was not filed.
     Form B122C−1 Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment
                  Period was not filed.
THEREFORE, IT IS FURTHER ORDERED:

the filing party shall cure the deficient filing(s) as described in the above Notice no later than 14 days from the date of
this ORDER;

IT IS FURTHER ORDERED:
If the filing party fails to cure described deficiencies within the applicable periods, an order dismissing the case or
proceeding may be entered without further notice or hearing, unless within the applicable period or periods a motion
to extend the time to cure has been filed with the court. A motion to extend time will only be granted on a showing of
good cause, and such cause must be stated in the motion. The motion shall be served on the trustee and the United
States trustee. If a hearing on the motion is desired, it must be requested in the motion and included within the title of
the motion.
   Case 19-00865        Doc 10   Filed 06/29/19 Entered 06/30/19 00:00:37   Desc Imaged
                                 Certificate of Notice Page 3 of 3


ORDERED June 27, 2019




                                                Thad J. Collins
                                                Bankruptcy Judge
